PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/415,742
Filing Date: 25 Jan 2017
Appellant(s): Scantlebury, Mark, David



__________________
Craig J. Lervick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 30, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
NEW GROUNDS OF REJECTION
Claims 1-25 is/are rejected under 35 USC 103 as being upatentable over Scantlebury et al. (US 2014/0231079) in view of Nadkrynechny (US 2011/0253380) as evidenced by “The Free High School Science Tests: Textbooks for High School Students Studying the Sciences, Physics, Grades 10-12” and “University Physics Volume 1”.

As set forth in the Final Office Action of September 21, 2021, Scantlebury et al. discloses all of the features of claims 1, 9, and 17 with the exception of using the measured velocity to determine a kinetic energy of the plunger and shutting down the plunger lift system if that kinetic energy exceeds a predetermined dangerous trip threshold.  
As also set forth in the Final Office Action, the relationship between velocity and kinetic energy, Ek or KE = ½ mv2, is well known.  Pages 75-77 of “The Free High School Science Tests: Textbooks for High School Students Studying the Sciences, Physics, Grades 10-12” show that the concept of converting velocity to kinetic energy is a concept taught in high school physics.  It is also well known that kinetic energy of an object is equal to the amount of force applied by that object to another object upon impact (see “University Physics Volume 1”).  This force can damage wellhead equipment if the [0045], [0046].
As such, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Scan so that the measured velocity of the plunger was used to determine the kinetic energy, a known conversion as taught by “The Free High School Science Tests: Textbooks for High School Students Studying the Sciences, Physics, Grades 10-12”, of the plunger as significant amounts of kinetic energy can damage plunger lift system equipment as taught by Nad [0045] and “University Physics Volume 1”.  This modification would have achieved the predictable result of allowing an operator to control the kinetic energy by either adjusting the speed of the plunger or opting for a plunger of a different weight [0046].
This modification would have also achieved the predictable result of allowing the plunger lift system to be shut down when a predetermined kinetic energy threshold value was reached. As stated above, Scan discloses that the plunger is shut down if the measured velocity exceeds a predetermined dangerous trip threshold [0081], [0082] thus the modification of Scan to rely on a determined kinetic energy value would have resulted in the predetermined dangerous trip threshold being a kinetic energy value.

(2) Response to Argument


Claim 1 corresponds to Scantlebury et al. in the following manner.
Instant Claim 1
Scantlebury et al.
A method of operating a plunger lift system 10 in a well 100, the method comprising:
A method of operating a plunger lift system 10 in a well 100, the method comprising:
in response to a plunger 30 passing a velocity sensor 80 positioned proximate a top of the well Fig 1, measuring a plunger velocity using the velocity sensor [0027], [0035];
in response to a plunger 30 passing a velocity sensor 80 positioned proximate a top of the well Fig 1, measuring a plunger velocity using the velocity sensor [0042], [0080];
using the measured plunger velocity to determine a kinetic energy of the plunger as the plunger passes the velocity sensor [0050];
using the measured plunger velocity to determine velocity of the plunger as the plunger passes the velocity sensor [0080];
if the determined kinetic energy of the plunger exceeds a predetermined dangerous trip threshold as the plunger passes the velocity sensor, shutting down the plunger lift system [0053]; and
if the determined velocity of the plunger exceeds a predetermined dangerous trip threshold “second threshold” – [0082] as the plunger passes the velocity sensor, shutting down the plunger lift system [0081], [0082] – the velocities used to trigger dangerous conditions are varied based upon the weight of the plunger; and
repeating the steps of the method each time the plunger passes the velocity sensor [0056].
repeating the steps of the method each time the plunger passes the velocity sensor Fig 11, 12, [0105].


The method of Scantlebury et al. is essentially identical to that of the instant claim 1 with the exception of the use of the velocity sensor measurement being used to determine the kinetic energy of the plunger and determining if the plunger has exceeded a dangerous trip threshold based on that determined kinetic energy.


Instant Claim 1
Scantlebury et al.
A controller 50 for controlling the operation of a plunger lift system 10 for a well 100 having a plunger 30, a plunger velocity sensor 80, and a control valve 70 between the well and an outlet line 60 – Fig 1, the controller comprising:
A controller 50 for controlling the operation of a plunger lift system 10 for a well 100 having a plunger 30, a plunger velocity sensor 80, and a control valve 70 between the well and an outlet line 60 – Fig 1, the controller comprising:
at least one processing unit 302 – Fig 3;
at least one processing unit 302 – Fig 3;
an input interface 306/320 – Fig 3 operatively connectable to the plunger velocity sensor; and
an input interface 306/320 – Fig 3 operatively connectable to the plunger velocity sensor; and
at least one memory 304 – Fig 3 containing program instructions, the at least one processing unit responsive to the program instructions and operative to perform a method comprising:
at least one memory 304 – Fig 3 containing program instructions, the at least one processing unit responsive to the program instructions and operative to perform a method comprising:
in response to the plunger 30 passing the velocity sensor 80 positioned proximate a top of the well Fig 1, measuring a plunger velocity using the velocity sensor [0027], [0035];
in response to the plunger 30 passing the velocity sensor 80 positioned proximate a top of the well Fig 1, measuring a plunger velocity using the velocity sensor [0042], [0080];
using the measured plunger velocity to determine a kinetic energy of the plunger as the plunger passes the velocity sensor [0050];
using the measured plunger velocity to determine the velocity of the plunger as the plunger passes the velocity sensor [0080];
if the determined kinetic energy of the plunger exceeds a dangerous trip threshold as the plunger passes the velocity sensor, issuing instructions to shut down the plunger lift system [0053]; and
if the determined velocity of the plunger exceeds a dangerous trip threshold  “second threshold” – [0082] as the plunger passes the velocity sensor, shutting down the plunger lift system [0081], [0082] – the velocities used to trigger dangerous conditions are varied based upon the weight of the plunger; and
repeating the steps of the method each time the plunger passes the velocity sensor [0056].
repeating the steps of the method each time the plunger passes the velocity sensor Fig 11, 12, [0105].




Claim 17 corresponds to Scantlebury et al. in the following manner.
Instant Claim 1
Scantlebury et al.
A plunger lift system 10 for removing fluids from a well 100, the system comprising:
A plunger lift system 10 for removing fluids from a well 100, the system comprising:
a wellhead 20 provided at a top of the well Fig 1 and having a plunger receiver 22;
a wellhead 20 provided at a top of the well Fig 1 and having a plunger receiver 22;
production tubing 40 connected to the well head and extending downwards down the
well Fig 1, the plunger receiver operatively connected to a top end of the production tubing Fig 1;	
production tubing 40 connected to the well head and extending downwards down the
well Fig 1, the plunger receiver operatively connected to a top end of the production tubing Fig 1;	
a plunger 30 provided in the production tubing Fig 1;
a plunger 30 provided in the production tubing Fig 1;
an outlet line 60 connected to the well head below the plunger receiver and fluidly
connected with the production tubing Fig 1;
an outlet line 60 connected to the well head below the plunger receiver and fluidly
connected with the production tubing Fig 1;
a control valve 70 connected inline with the outlet line Fig 1;
a control valve 70 connected inline with the outlet line Fig 1;
a plunger velocity sensor 80 positioned on the outside of the plunger receiver to detect
the plunger Fig 1; and
a plunger velocity sensor 80 positioned on the outside of the plunger receiver to detect
the plunger Fig 1; and
a controller 50 operatively connected to the plunger velocity sensor to receive
information from the plunger velocity sensor and operatively connected to the control valve to open and close the control valve [0027], [0035], the controller operative to perform a method comprising:
a controller 50 operatively connected to the plunger velocity sensor to receive
information from the plunger velocity sensor and operatively connected to the control valve to open and close the control valve [0042], [0080], the controller operative to perform a method comprising:

opening a control valve and allowing the plunger to rise to a top of the well 504 – Fig 11;
in response to the plunger 30 passing the velocity sensor 80 positioned proximate a top of the well Fig 1, measuring a plunger velocity using the velocity sensor [0027], [0035];
in response to the plunger 30 passing the velocity sensor 80 positioned proximate a top of the well Fig 1, measuring a plunger velocity using the velocity sensor [0042], [0080];
using the measured plunger velocity to determine a kinetic energy of the plunger as the plunger passes the velocity sensor [0050];
using the measured plunger velocity to determine the velocity of the plunger as the plunger passes the velocity sensor [0080];
if the determined kinetic energy of the plunger exceeds a dangerous trip threshold as the plunger passes the velocity sensor, issuing instructions to shut down the plunger lift system [0053]; and
if the determined velocity of the plunger exceeds a dangerous trip threshold  “second threshold” – [0082] as the plunger passes the velocity sensor, shutting down the plunger lift system [0081], [0082] – the velocities used to trigger dangerous conditions are varied based upon the weight of the plunger;
after an afterflow time has passed, closing the valve and allowing the plunger to fall to a bottom of the well [0041];
after an afterflow time 501 – Fig 11 has passed, closing the valve and allowing the plunger to fall to a bottom of the well 502 – Fig 11;
after a period of time has passed, opening the valve and allowing the plunger to rise to the top of the well [0041]; and
after a period of time has passed, opening the valve and allowing the plunger to rise to the top of the well [0104]; and
repeating the steps of the method each time the plunger passes the velocity sensor [0056].
repeating the steps of the method each time the plunger passes the velocity sensor Fig 11, 12, [0105].


Once again it can be seen that the plunger system of Scantlebury et al. is essentially identical to the instant claim 17.  And once again the only difference between the two systems is using a determined kinetic energy of the plunger instead of velocity of the plunger.
The similarity between the instant invention and Scantlebury et al. is further demonstrated by the comparison of Figure 1 from the instant application and Figure 1 of Scantlebury et al. (both provided below).

[AltContent: textbox (Scantlebury et al.)][AltContent: textbox (Instant Application)]
    PNG
    media_image2.png
    772
    481
    media_image2.png
    Greyscale
          
    PNG
    media_image3.png
    743
    441
    media_image3.png
    Greyscale



Here it can be seen that the instant application and Scantlebury et al. are actually structurally identical.  The difference between the instant application and Scantlebury et al. lies in the use of the identical controller to convert velocity measurements from the identical and conventional (see paragraph [0005] of the instant application) velocity sensor to a kinetic energy value.  This is a conversion, Ek or KE = ½ mv2, that is taught in high school physics textbooks (See pages 75-77 of “The Free High School Science Tests: Textbooks for High School Students Studying the Sciences, Physics, Grades 10-12”, included herewith).  One of ordinary skill in the art would clearly understand that the velocity measurement could be used to determined kinetic energy as well as the benefits of doing so.
and the weight of plunger” (emphasis added).  Paragraph [0082] (reproduced below) discloses that the velocity threshold that triggers danger conditions will vary based on the weight of the plunger.  Both passages make clear that Scantlebury et al. understood the relationship between velocity, weight, and the effect on the well head; this relationship is kinetic energy.  
[0082] The velocities used to trigger danger conditions will vary based on the type of well head 20 and the weight of the plunger 30, but in one aspect, the controller 50 can be set to shut down the operation of the plunger lift system 10 after several consecutive trips where the velocity of the plunger 30 is measured by the velocity sensor 80 to be over a first threshold. This first threshold would typically be a velocity that a designer believes the wellhead 20 can withstand for a few consecutive trips, but that would eventually cause damage to the well head 20 if it is continuously repeated. In a further aspect, the controller 50 can also be set to immediately shut down the plunger lift system 10 if the velocity measured by the velocity sensor 80 is measured above a second threshold. This second threshold would be higher than the first threshold and typically would be a velocity that a designer believes will cause imminent damage to the wellhead 20 if repeated at all. By shutting down the well 100 at this point, the plunger lift system 10 can stop the well head 20 from being impacted again by the plunger 30. In one aspect, the first threshold can be approximately 310 m/min and the second threshold can be approximately 640 m/min. (Emphasis added)

A reading of Scantlebury et al. also shows that the velocity threshold programmed into the controller therein is adjusted based upon the weight of each plunger in order to prevent damage to the wellhead from the impact of the plunger [0081], [0082].  The amount of impact, or kinetic energy, the wellhead can handle is dependent on the wellhead itself [0008] (reproduced below).  Therefore Scantlebury et al. implies using the weight of the plunger and the kinetic energy threshold for the wellhead to determine the max velocity of the plunger can travel without damaging the wellhead.  The max velocity of the plunger would equate to the max kinetic energy the plunger could have and not damage the wellhead.
The speed the well head can handle will depend on the well head and the weight of the plunger. Currently, when the average velocity of the plunger is used, it cannot be accurately determined what the velocity of the plunger is when it reaches the plunger receiver. It could be travelling slower than the average velocity, or conversely, it could be traveling faster than the average velocity. (Emphasis added)

This relationship between weight, velocity, and kinetic energy is further demonstrated by the implied calculations in paragraphs [0045] and [0046] (reproduced below) of Nadkrynechny.  Nadkrynechny, directed to a plunger lift system, teaches that heavier plungers operating at higher speeds will have significant kinetic energy while a lighter plunger operating at the same speed will have a lower kinetic energy (knowing this relationship implies that the kinetic energy of these plungers was calculated).  It is also taught that significant amount of kinetic energy can damage well head equipment such as the lubricator, a concept supported by “University Physics Volume 1”.
[0045] Heavy plungers operated at higher speeds have a significant amount of kinetic energy, and can cause damage to equipment used in well 20. For example, the force of plunger 46 arriving at the surface 22 may damage lubricator 32 if the plunger has more kinetic energy than lubricator 32 can safely dissipate when catching plunger 46.  (Emphasis added)
[0046] In some embodiments wherein plunger 46 is approximately 25 cm long and has a diameter of approximately 5 cm, plunger 46 may have a weight of less than four pounds (i.e. approximately 1.8 kg), for example approximately two pounds (i.e. approximately 0.9 kg). In some embodiments, a majority of the material from which plunger 46 is constructed (measured by volume) may be a material having a density of 4.54 g/cm.sup.3 or less. A plunger having a lower weight will have less kinetic energy during operation at the same speed as a heavier plunger, which aids in decreasing the impact of the plunger when it arrives at the surface 22 or bottom of well 20. Thus, a lighter plunger may be safely operated at higher velocities than an equivalent heavy plunger. Operation of a plunger lift at higher frequency to lift 
The conventional nature of the conversion of velocity to kinetic energy and the benefits of knowing the kinetic energy of a plunger as taught by Nadkrynechny show that the modification of Scantlebury et al. to use a kinetic energy threshold instead of a velocity threshold would have been obvious to one of ordinary skill in the art and would have result in protecting the wellhead equipment from damage [0045], [0046].
As Scantlebury et al., as modified by Nadkrynechny, discloses and/or depicts every limitation of claims 1, 9, and 17, the Examiner maintains the position that claims 1, 9, and 17 are obvious over Scantlebury et al. in view of Nadkrynechny. 

With respect to the above combination, Appellant has argued that “[n]owhere in the Nad reference does it disclose using a measured plunger velocity to determine a kinetic energy of the plunger as it passes a velocity sensor.  Therefore, it would be impossible for the Nad reference to disclose if the determined kinetic energy of the plunger exceeds a dangerous trip threshold as it passes the velocity sensor and using this information to shut down the plunger lift system.” (Page 8 of the Brief)
As demonstrated above, Scantlebury et al. discloses using a measured plunger velocity to determine if a plunger passing the velocity sensor has exceeded the velocity threshold.  Scantlebury et al. also shows that this max velocity for the plunger is related to the weight of the plunger [0008], [0082] which implies that Scantlebury et al. has used kinetic energy to determine the max velocity.  It has also been demonstrated above that the conversion of velocity to kinetic energy is a concept well known to even high school physics students.  As such, the only difference between Scantlebury et al. and the instant claims is a simple conversion.  

Appellant has not addressed the rejection as presented and has attacked the Nadkrynechny for not including features that it was not used for.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Nadkrynechny is not required to disclose or suggest any more than the features or concepts for which it was relied upon.
Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

With respect to the above combination, Appellant has argued that “the Nad reference does not disclose, suggest or imply that the kinetic energy of the plunger should be determined and used during operations”.  (Page 9 of the Brief)

Appellant does admit that with the information in Nadkrynechny “kinetic energy could be calculated” (page 9 of the Brief).

With respect to the above combination, Appellant has argued that “the teaching of the Nad reference with regards to the kinetic energy of moving plungers amounts to no more than common sense advice” to use a lighter plunger and that “this is analogous to stating that if you are going to hit something with a moving object that could cause damage, it’s better that the moving object be lighter rather than heavier. Importantly, this does not suggest that the kinetic energy of the plunger would or should be calculated and used to control safe operation.” (Page 10 of the Brief)
The Examiner only relied upon Nadkrynechny to show that the relationship between velocity, weight, and kinetic energy in a plunger is well known and that it is known that excessive kinetic energy can damage a wellhead.  The focus of Nadkrynechny to use a lighter the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Examiner agrees that knowing and using the kinetic energy of a plunger to control the plunger lift system would be common sense.  Not only is the equation for determining kinetic energy from velocity and weight a basic physics equation but it is also well known that kinetic energy is the amount of force that a body will impart on another body upon impact (see “University Physics Volume 1” included herewith).  Thus the greater the kinetic energy of the plunger the greater the impact on the wellhead and the greater the chance for damage to the wellhead.  Taking advantage of the known weight of the plunger and the measured velocity to monitor the kinetic energy of the plunger would be a concept well within the skill of one of ordinary skill in the art.  One of ordinary skill in the art would know and appreciate the benefits of employing these basis physics principles to protect wellhead equipment as suggested by Nadkrynechny.

With respect to the above combination, Appellant has argued that “[t]he Office has further failed to articulate why the teaching of the Nad reference would suggest the determination of plunger kinetic energy and use of this information.” (Page 10 of the Brief)
The teaching of Nadkrynechny relied upon by the Examiner, paragraphs [0045] and [0046], clearly relate velocity, weight, and kinetic energy as well as showing that excessive 

With respect to the above combination, Appellant has argued that “[t]he Office has conceded that Nad does not disclose knowing the kinetic energy of the plunger” “[h]owever, the Office has not articulated why one skilled in the art would have found it obvious to have determined the kinetic energy of a plunger as it reaches the top of a well and have used this information in the manner set forth in the pending claims.” (Page 11 of Brief)
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the rejections in the Final Office Action of September 21, 2020 the Examiner provided not only a motivation from the references themselves but also a rational.
“As such, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Scan so that the measured velocity of the plunger was used to determine the kinetic energy of the plunger as significant amounts of kinetic energy can damage plunger lift system equipment as taught by Nad [0045].  This modification would have achieved the predictable result of allowing an operator to control the kinetic energy by either adjusting the speed of the plunger or opting for a plunger of a different weight [0046].
This modification would have also achieved the predictable result of allowing the plunger lift system to be shut down when a predetermined kinetic energy threshold value was reached. As stated above, Scan discloses that the plunger is shut down if the measured velocity exceeds [0081], [0082] thus the modification of Scan to rely on a determined kinetic energy value would have resulted in the predetermined dangerous trip threshold being a kinetic energy value.” (Page 7 and 8 of Final Office Action)

Further, Appellant is reminded that “[i]n considering in the disclosure of a reference, it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Pedra, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Appellant’s argument fails to indicate why the Examiner’s motivation and rational are not sufficient to show obviousness.

With respect to the above combination, Appellant has argued that “[i]n an attempt to avoid damage to a wellhead, the Nad reference explicitly teaches a different solution than the currently claimed invention uses. Specifically, the Nad reference simply suggests using a lighter plunger to reduce the kinetic energy of a possible impact by the plunger, which is very different than determining the kinetic energy of the plunger and using this information to control operation.” (Pages 11 and 12 of Brief)
As established above, Nadkrynechny was used merely to teach the relationship between velocity, weight, and kinetic energy in a plunger is well known and that it is known that excessive kinetic energy can damage a wellhead.  The exact invention of Nadkrynechny and the nature thereof is not germane to the rejection as presented and does not teach away from or contradict the basic knowledge of the relationship between velocity, weight, and kinetic energy of a plunger.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

With respect to the above combination, Appellant has argued that “[t]he Office has not provided any explanation as to why a person of ordinary skill in the art would be motivated to ignore the solution set forth in the Nad reference and use a different solution. More significantly, the Office has not articulated why one skilled in the art, armed with the solution set forth in the Nad reference, would make use of the solution set forth in the pending claims which is not disclosed or suggested by the prior art.” (Page 12 of the Brief)
The “solution” or invention of Nadkrynechny is not germane to the rejection as presented.  Nadkrynechny was used merely to teach the relationship between velocity, weight, and kinetic energy in a plunger is well known and that it is known that excessive kinetic energy can damage a wellhead.  The Examiner is not required to use the disclosure of secondary references in their entirety and would only consider the teachings of the entire disclosure, beyond portion applicable to the rejection, if those teachings taught away from the modification being suggested.  The solution in Nadkrynechny does not teach away from determining the kinetic energy of a plunger in a plunger lift system.  In fact, as it teaches that lighter plungers should be used because of the excessive kinetic energy of heavier plungers, Nadkrynechny implies determining kinetic energy.  Nadkrynechny does not teach using this kinetic energy to control a plunger lift system but is not required to as this feature is disclosed by Scantlebury et al. as modified.

With respect to the above combination, Appellant has argued that there is a gap between what is disclosed in the cited references and the claimed invention and that “[t]he Office has acknowledged this gap and made attempts to bridge it, but these attempts are insufficient. More specifically, the Office has suggested that a person of ordinary skill in the art would simply conclude that the teachings of the Scan reference and the Nad reference could be improved by taking the undisclosed, unsuggested step of determining the kinetic energy of the plunger and then comparing this calculated kinetic energy to a dangerous trip threshold. As discussed above, this is contrary to the suggested advice of the Nad reference (i.e. use a lighter plunger and more frequent trips of the well).” (Page 13 of Brief)
Scantlebury et al., as shown above, discloses a plunger lift system that is structurally identical to the instant application.  The only difference is the use of a velocity threshold instead of a kinetic energy threshold as required in the claims.  This difference is merely a simple conversion using a concept and equation taught in high school physics.  The solution disclosed in Nadkrynechny does not teach away from modifying Scantlebury et al. to use kinetic energy instead of velocity and in fact would have to have determined the kinetic energy of the example plungers in order to know their respective kinetic energies.  As such, the teachings of Nadkrynechny show that modifying Scantlebury et al. to use the velocity sensor measurement to determine the kinetic energy of the plunger would have been well within the knowledge base of one of ordinary skill in the art and that using kinetic energy measurements in a plunger lift system is a known concept.



With respect to the above obviousness rejection, Appellant has argued that “if neither the Scan reference nor the Nad reference discloses determining a kinetic energy of the plunger as it passes a velocity sensor positioned proximate a top of the well, nor does either reference disclose comparing this determined dangerous trip kinetic threshold, there can be absolutely not teaching, suggestion or even implication in the Nad reference or the Scan reference that the dangerous trip kinetic threshold be specified to a well head used in the plunger lift system.” (Page 14 of Brief)
The Examiner has established above that Scantlebury et al., as modified with the old and well known conversion of velocity to kinetic energy and Nadkrynechny, discloses determining the kinetic energy of a plunger as it passes a velocity sensor as well as comparing this determination to a dangerous trip threshold.  Scantlebury et al. is structurally identical to the system of the instant application with the exception of determining kinetic energy and Scantlebury et al. uses the measured velocity of the plunger to determine if a dangerous trip threshold has been reached [0081], [0082].  Therefore Appellant’s argument does not hold true as Scantlebury et al. as modified does disclose “determining a kinetic energy of the plunger as it passes a velocity sensor positioned proximate a top of the well” and “comparing this determined dangerous trip kinetic threshold”.
It is also well known that every structural element or system, in this case a wellhead, will have established strengths, weaknesses, and limits it can withstand.  For example, a window will speed the well head can handle will depend on the well head and the weight of plunger” (emphasis added).  As such, it would have been obvious to one of ordinary skill in the art that the dangerous trip kinetic threshold would be wellhead specific.

With respect to the above obviousness rejection, Appellant has argued that “the combination of the Scan and Nad; references leaves a gap in teaching related to operation of a wellhead, and that significant effort and experimentation by one skilled in the art to bridge this gap would be required. Neither of these references include sufficient teaching or suggestion to guide one skilled in the art as to how to bridge this gap, and certainly nothing suggests or teaches the solutions of the present claims.” (Page 14 of Brief)
The “gap” in the teaching of the references was argued with respect to claims 1, 9, and 17.  The Examiner’s response to this argument remains the same; see page 17 above.

With respect to the above obviousness rejection, Appellant has argued that “this gap between what is disclosed in the cited references would not have been obvious without resorting to the present application and its description and claims, after the fact (i.e. the use of impermissible hindsight). The rejection is based on the assertion that a person of ordinary skill in the art would have simply known that they could determine the kinetic energy of a plunger and combined with this with the Scan reference to improve on the recommended solution. Simply stated, nothing in the cited references supports these pending rejections.” (Page 14 and 15 of Brief)
It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As established above, converting velocity to kinetic energy is well within the level of ordinary skill; it is a conversion taught in high school physics.  Nadkrynechny was used to show that one of ordinary skill in the plunger lift system art knew and understood the relationship between plunger weight and velocity and kinetic energy and the effect this kinetic energy could have on a wellhead.  All of the modifications made to Scantlebury et al. are based on well-known knowledge and teachings from the prior art.











For the above reasons, it is believed that the rejections should be sustained.

This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 






Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/JENNIFER H GAY/            Primary Examiner, Art Unit 3619                                                                                                                                                                                            
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/WENDY R GARBER/            Director, 3600                                                                                                                                                                                            
Conferees:
/ANNA M MOMPER/            Supervisory Patent Examiner, Art Unit 3619         
                                                                                                                                                                                   	/Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.